DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo (U.S. Patent 7,183,814).
Claim 21: Kudo teaches a circuit (Figure 8), comprising: 
a ground node (ground) and a supply node (Vdd), wherein the supply node is at a supply voltage (voltage at Vdd) with respect to the ground node; 
a sampling switch (10) to receive a voltage input signal (Vin) and a gate voltage (voltage at G); 
a bootstrapped voltage generator (column 5 lines 53-54) comprising a positive feedback loop (via Figure 8), wherein: 
the positive feedback loop is activated by a clock signal (Φ) to generate the gate voltage for turning on the sampling switch (via voltage at G; column 8 lines 17-32); and 
the positive feedback loop comprises: 
an output transistor (23) to output the gate voltage of the sampling switch (at G); 
exactly one capacitor (12) having a first plate and a second plate (inherent in the structure of 12), wherein the exactly one capacitor is to be charged at the supply voltage in a first phase (when NOT Φ is at Vdd, node B is at Vdd; Figure 9), and the second plate is coupled to a source of the output transistor (at B); and 
an input transistor (21) to receive the voltage input signal (Vin) and the gate voltage (voltage at G), the input transistor to couple the voltage input signal to the first plate during a second phase (when NOT Φ is at Vss, node A is at Vin; Figure 9); and 
a jump start circuit (22, 30 and 31) to turn on the output transistor (23 via X) by coupling a gate of the output transistor (at X) to the ground node during the second phase (Figure 10, where after NOT Φ transitions to 0 V, X also transitions to 0 V), and to cease coupling the gate of the output transistor (at X) to the ground node after a limited period of time during a startup of the positive feedback loop (Figure 10 where X transitions to Vdd/2 after being at 0 V; column 9 lines 31-40).  

Claim 22: Kudo further teaches that the jump start circuit includes a digital block (inverters 30 and 31); and 
the limited period of time corresponds to a propagation time through the digital block (via inverter 31 output; Figure 10).  

Claim 23: Kudo further teaches a first transistor (29) to couple the gate of the output transistor to the supply node during the first phase (NOT Φ at Vdd, output of 30 is at 0V, turning on 29).  

Claim 29: Kudo teaches a circuit (Figure 8), comprising: 
a ground node (ground) and a supply node (Vdd), wherein the supply node is at a supply voltage (voltage at Vdd) with respect to the ground node; 
a sampling switch (10) to receive a voltage input signal (Vin) and a gate voltage (voltage at G); 
a bootstrapped voltage generator (column 5 lines 53-54) comprising a positive feedback loop (via Figure 8), wherein: 
the positive feedback loop is activated by a clock signal (Φ) to generate the gate voltage for turning on the sampling switch (via voltage at G; column 8 lines 17-32); and 
the positive feedback loop comprises: 
an output transistor (23) to output the gate voltage of the sampling switch (at G); 
exactly one capacitor (12) having a first plate and a second plate (inherent in the structure of 12), wherein the exactly one capacitor is to be charged at the supply voltage in a first phase (when NOT Φ is at Vdd, node B is at Vdd; Figure 9); and 
an input transistor (21) to receive the voltage input signal (Vin) and the gate voltage (voltage at G), the input transistor to couple the voltage input signal to the first plate during a second phase (when NOT Φ is at Vss, node A is at Vin; Figure 9); and 
a jump start circuit (22, 30 and 31) to turn on the output transistor (23 via X) by coupling a gate of the output transistor (at X) to the ground node during the second phase (Figure 10, where after NOT Φ transitions to 0 V, X also transitions to 0 V), and to cease coupling the gate of the output transistor (at X) to the ground node after a limited period of time during a startup of the positive feedback loop (Figure 10 where X transitions to Vdd/2 after being at 0 V; column 9 lines 31-40).

Claim 30: Kudo further teaches that the jump start circuit includes a digital block (inverters 30 and 31); and 
the limited period of time corresponds to a propagation time through the digital block (via inverter 31 output; Figure 10).

Claim 31: Kudo further teaches a first transistor (29) to couple the gate of the output transistor to the supply node during the first phase (NOT Φ at Vdd, output of 30 is at 0V, turning on 29).

Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doris et al. (U.S. Patent 8,664,979, hereafter Doris).
Claim 37: Doris teaches a circuit (Figure 9), comprising: 
a ground node (GND) and a supply node (Vdd), wherein the supply node is at a supply voltage with respect to the ground node (voltage at Vdd); 
a sampling switch (902) to receive a voltage input signal (IN) and a gate voltage (G); 
a bootstrapped voltage generator (905) comprising a positive feedback loop (912, 914 and 906), wherein: 
the positive feedback loop is activated by a clock signal (via 922 and 924) to generate the gate voltage for turning on the sampling switch (Figure 10); and 
the positive feedback loop comprises: 
an output transistor (906) to output the gate voltage of the sampling switch (at G); 
an input transistor (912) to receive the voltage input signal (IN) and the gate voltage (G); and 
a capacitor (914) having a first plate coupled to a source of the output transistor (source of 906) and a second plate coupled to a drain of the input transistor (drain of 912), wherein the capacitor is to be charged at the supply voltage in a first phase (column 6 lines 35-37 and column 7 lines 26-28), and no capacitor couples the drain of the input transistor to the ground node (Figure 9); and 
a jump start circuit (903) to turn on the output transistor by coupling a gate of the output transistor to the ground node during a second phase (Tracking Phase B; Figure 10), and to cease coupling the gate of the output transistor to the ground node after a limited period of time during a startup of the positive feedback loop (Hold Phase C; Figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-28 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Payne et al. (U.S. Patent 9,013,339, hereafter Payne).
Claims 24 and 32: Kudo teaches the limitations of claims 21 and 29 above. Kudo does not specifically teach that the sampling switch is part of time-interleaved analog-to-digital converter.
	Payne teaches a sampling switch (412; Figures 4 and 5) being part of a time-interleaved analog-to-digital converter (Figure 4; column 6 lines 3-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling switch of Kudo as part of a time-interleaved analog-to-digital converter as taught by Payne to compensate for mismatches (column 6 lines 26-29).

Claims 25 and 33: Kudo teaches the limitations of claims 21 and 29 above. Kudo does not specifically teach the voltage input signal has a frequency in a range of gigahertz.
	Payne teaches a sampling switch (412; Figures 4 and 5) and a voltage input signal having a frequency in a range of gigahertz (column 7 lines 31-34).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling switch of Kudo as part of a time-interleaved analog-to-digital converter as taught by Payne to compensate for mismatches (column 6 lines 26-29).

Claims 26 and 34: Kudo teaches the limitations of claims 21 and 29 above. Kudo does not specifically teach a further sampling switch in parallel with the sampling switch.  
	Payne teaches a further sampling switch in parallel with the sampling switch (412; Figures 4 and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling switch of Kudo as part of a time-interleaved analog-to-digital converter as taught by Payne to compensate for mismatches (column 6 lines 26-29).

Claims 27 and 35: The combined circuit further teaches a further bootstrapped voltage generator activated by a second clock signal (502; Figure 5 activated by clock signals from 404; Figure 4 of Payne), wherein the further bootstrapped voltage generator has a same circuit structure as the bootstrapped voltage generator (duplicate Figure 8 of Kudo), and is coupled to the further sampling switch (duplicate switch 10 of Kudo).  

Claims 28 and 36: The combined circuit further teaches a further jump start circuit (duplicate 22, 30 and 31 of Kudo to 412-1 or 412-2 of Payne) coupled to an output transistor of the further bootstrapped voltage generator (duplicate 23 of Kudo), wherein the further jump start circuit has a same circuit structure as the jump start circuit (duplicate 22, 30 and 31 of Kudo).  

Claim(s) 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doris in view of Payne.
Claim 38: Doris teaches the limitations of claim 37 above. Doris does not specifically teach the sampling switch is part of time-interleaved analog-to-digital converter.  
	Payne teaches a sampling switch (412; Figures 4 and 5) being part of a time-interleaved analog-to-digital converter (Figure 4; column 6 lines 3-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling switch of Doris as part of a time-interleaved analog-to-digital converter as taught by Payne to compensate for mismatches (column 6 lines 26-29).

Claim 39: Doris teaches the limitations of claim 37 above. Doris does not specifically teach that the voltage input signal has a frequency in a range of gigahertz.  
	Payne teaches a sampling switch (412; Figures 4 and 5) and a voltage input signal having a frequency in a range of gigahertz (column 7 lines 31-34).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling switch of Doris as part of a time-interleaved analog-to-digital converter as taught by Payne to compensate for mismatches (column 6 lines 26-29).

Claim 40: Doris teaches the limitations of claim 37 above. Doris does not specifically teach a further sampling switch in parallel with the sampling switch. 
	Payne teaches a further sampling switch in parallel with the sampling switch (412; Figures 4 and 5); 
	a further bootstrapped voltage generator activated by a second clock signal (502; Figure 5 activated by clock signals from 404; Figure 4 of Payne), wherein the further bootstrapped voltage generator has a same circuit structure as the bootstrapped voltage generator (duplicate Figure 9 of Doris), and is coupled to the further sampling switch (duplicate switch 902 of Doris); and 
	a further jump start circuit (duplicate 903 of Doris to 412-1 or 412-2 of Payne) coupled to an output transistor of the further bootstrapped voltage generator (duplicate 906 of Doris), wherein the further jump start circuit has a same circuit structure as the jump start circuit (duplicate 903 of Doris).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sampling switch of Doris as part of a time-interleaved analog-to-digital converter as taught by Payne to compensate for mismatches (column 6 lines 26-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/RYAN JOHNSON/Primary Examiner, Art Unit 2849